This appellant was convicted of the offense of theft, in the County Court at Law No. 2, of Jefferson County, and appeals to this Court.
We are met upon the threshold of our consideration of this case, with the fact that the complaint is fatally defective, in that it does not allege from whose possession the alleged stolen property was taken. This is necessary. Littleton v. State, 20 Texas Crim. App., 168; White v. State, 33 Tex.Crim. Rep.; Mixon v. State, 28 Texas Crim App., 347; Hill v. State,55 Tex. Crim. 407.
For the error mentioned, the judgment of the trial court is reversed, and the prosecution dismissed.
Dismissed.